[Cite as State v. Taylor, 2014-Ohio-5738.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

STATE OF OHIO                                        C.A. No.      14CA010549

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
CARL TAYLOR                                          COURT OF COMMON PLEAS
                                                     COUNTY OF LORAIN, OHIO
        Appellant                                    CASE No.   01CR058311

                                  DECISION AND JOURNAL ENTRY

Dated: December 30, 2014



        MOORE, Judge.

        {¶1}     Defendant, Carl Taylor, appeals from the judgment of the Lorain County Court of

Common Pleas. We affirm.

                                                I.

        {¶2}     In 2001, Mr. Taylor was convicted of murder, with an attendant firearm

specification, and tampering with evidence. Mr. Taylor appealed his convictions, and this Court

affirmed. State v. Taylor, 9th Dist. Lorain No. 01CA007945, 2002-Ohio-6992. Mr. Taylor later

filed a motion to vacate his sentence, arguing that the trial court failed to comply with Crim.R.

32(C). The trial court denied his motion, and Mr. Taylor appealed. This Court affirmed. State

v. Taylor, 9th Dist. Lorain No. 12CA010292, 2013-Ohio-3569.

        {¶3}     Thereafter, Mr. Taylor filed two pro se motions: a “motion to void judgment

invoking the castle doctrine” and a “motion to file a delayed post[-]conviction [petition.]” In a

journal entry dated January 29, 2014, the trial court denied Mr. Taylor’s motions. Mr. Taylor
                                                 2


timely appealed from the journal entry, and he now presents three assignments of error for our

review. We have consolidated the assignments of error to facilitate our discussion.

                                                 II.

                                 ASSIGNMENT OF ERROR I

       THE TRIAL COURT FAILED TO IDENTIFY THE UNDERLYING OFFENSE
       TO SUPPORT THE PREDICATE OFFENSE OF MURDER[.]

                                 ASSIGNMENT OF ERROR II

       THE TRIAL COURT FAILED TO APPLY SELF DEFENSE AS A DEFENSE
       IN THIS CASE IN THE JURY INSTRUCTIONS[.]

                                ASSIGNMENT OF ERROR III

       THE TRIAL COURT FAILED TO CONSIDER THE MITIGATING FACTORS
       THAT    SUPPORT   THE   INCLUSION   OF    LESSER  OFFENSE
       CONSIDERATION IN THE JURY INSTRUCTIONS[.]

       {¶4}    In his assignments of error, Mr. Taylor alleges the following errors that

purportedly occurred at trial: the State failed to provide sufficient evidence to support his murder

conviction, the trial court erred in failing to “apply” self-defense, and the trial court erred in

failing to instruct the jury on the lesser included offense of voluntary manslaughter. The State

responds that these arguments are barred by the doctrine of res judicata.

       {¶5}    Initially, we note that Mr. Taylor has presented his arguments before this Court

pro se. With respect to pro se litigants, this Court has observed:

       [P]ro se litigants should be granted reasonable leeway such that their motions and
       pleadings should be liberally construed so as to decide the issues on the merits, as
       opposed to technicalities. However, a pro se litigant is presumed to have
       knowledge of the law and correct legal procedures so that he remains subject to
       the same rules and procedures to which represented litigants are bound. He is not
       given greater rights than represented parties, and must bear the consequences of
       his mistakes. This Court, therefore, must hold [pro se appellants] to the same
       standard as any represented party.
                                                 3


(Internal citations omitted.) Sherlock v. Myers, 9th Dist. Summit No. 22071, 2004-Ohio-5178, ¶

3; Countrywide Home Loans Servicing, L.P. v. Murphy–Resling, 9th Dist. Summit No. 25297,

2010-Ohio-6000, ¶ 4.

       {¶6}    It is well settled that res judicata bars the consideration of issues that could have

been raised on direct appeal. State v. Saxon, 109 Ohio St. 3d 176, 2006-Ohio-1245, ¶ 16-17,

citing State v. Hutton, 100 Ohio St. 3d 176, 2003-Ohio-5607, ¶ 37. Each of Mr. Taylor’s

arguments could have been raised in his direct appeal, and they are now precluded by the

doctrine of res judicata. See State v. Perry, 10 Ohio St. 2d 175 (1967), paragraph nine of the

syllabus.

       {¶7}    Further, as we understand Mr. Taylor’s pro se arguments, he appears to have

argued in his “motion to void judgment invoking the castle doctrine,” in part, that his due process

rights were violated and that his trial counsel was ineffective. “Where a criminal defendant,

subsequent to his or her direct appeal, files a motion seeking vacation or correction of his or her

sentence on the basis that his or her constitutional rights have been violated, such a motion is a

petition for post[-]conviction relief as defined in R.C. 2953.21.” State v. Reynolds, 79 Ohio

St.3d 158 (1997), syllabus. R.C. 2953.21(A)(1)(a) provides that “[a]ny person who has been

convicted of a criminal offense * * * and who claims that there was such a denial or infringement

of the person’s rights as to render the judgment void or voidable under the Ohio Constitution or

the Constitution of the United States, * * * may file a petition in the court that imposed sentence,

stating the grounds for relief relied upon, and asking the court to vacate or set aside the judgment

or sentence or to grant other appropriate relief.” Because he argues that his conviction is void

based upon denial of his constitutional rights, we construe Mr. Taylor’s motion as a petition for

post-conviction relief.
                                                  4


       {¶8}    R.C. 2953.21 establishes procedures for filing a petition for post-conviction relief.

R.C. 2953.21(A)(2) provides, in part, that:

       [A] petition under division (A)(1) of this section shall be filed no later than one
       hundred eighty days after the date on which the trial transcript is filed in the court
       of appeals in the direct appeal of the judgment of conviction or adjudication or, if
       the direct appeal involves a sentence of death, the date on which the trial
       transcript is filed in the supreme court. If no appeal is taken, except as otherwise
       provided in section 2953.23 of the Revised Code, the petition shall be filed no
       later than one hundred eighty days after the expiration of the time for filing the
       appeal.

       {¶9}    An exception to the time limit exists if it can be shown both that (1) “the

petitioner was unavoidably prevented from discovery of the facts upon which the petitioner must

rely to present the claim for relief or * * * the United States Supreme Court recognized a new

federal or state right that applies retroactively to persons in the petitioner’s situation, and the

petition asserts a claim based on that right;” and (2) there is clear and convincing evidence that,

but for the constitutional error at trial, no reasonable trier of fact would have found the petitioner

guilty of the offense. R.C. 2953.23(A)(1)(a) and (b). A defendant’s failure to either timely file a

petition for post-conviction relief or to meet his burden under R.C. 2953.23(A)(1) deprives a trial

court of jurisdiction to entertain the petition. State v. Kolvek, 9th Dist. Summit Nos. 22966,

22967, 2006-Ohio-3113, ¶ 7.

       {¶10} Here, over eleven years elapsed between Mr. Taylor’s direct appeal and his filing

of his “motion to void judgment invoking the castle doctrine[.]” Therefore, construing his

motion as a petition for post-conviction relief, we conclude it was untimely. Mr. Taylor did not

argue in either his “motion to void judgment invoking the castle doctrine” or his later filed

“motion to file a delayed post[-]conviction [petition]” that the exceptions contained in R.C.

2953.23(A)(1) apply to this case. Further Mr. Taylor does not argue on appeal that the trial court

erred in denying the motion to file a delayed petition. Therefore, the trial court lacked authority
                                                 5


to consider the merits of Mr. Taylor’s motion, and there was no error in denying his motion.

State v. Hensley, 9th Dist. Lorain No. 03CA008293, 2003-Ohio-6457, ¶ 7.

       {¶11} Accordingly, Mr. Taylor’s assignments of error are overruled.

                                                III.

       {¶12} Mr. Taylor’s assignments of error are overruled. The judgment of the Lorain

County Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       CARLA MOORE
                                                       FOR THE COURT
                                       6


HENSAL, P. J.
CARR, J.
CONCUR.


APPEARANCES:

CARL TAYLOR, pro se, Appellant.

DENNIS P. WILL, Prosecuting Attorney, and MARY R. SLANCZKA, Assistant Prosecuting
Attorney, for Appellee.